Dewey, J.
The paroi evidence which was offered tending to show that at the time this note was given it was agreed between Whitcher, Sackrider & Co. and the maker that the note should be given up, unless the maker should obtain a discharge from all his debts, should have been excluded from the jury entirely. The distinction taken, that it might be considered by them, not for the purpose of varying the terms of the written contract, but upon the question of the failure of the consideration upon which the note was given, is not tenable. The case of Underwood v. Simonds, 12 Met. 275, presented a similar question as to the admission of a contemporaneous oral agreement, and its admission was urged for the like reason ; but it was held wholly inadmissible. The case of Adams v. Wilson, *35312 Met. 138, was also to the like effect. This point was again before the court in Allen v. Furbish, 4 Gray, 504, and with a similar result. The effect of the paroi evidence, if admitted, would be to make the absolute promise contained in the written contract a conditional one.

Exceptions sustained.